

115 HR 2329 IH: Nation Building Here at Home Act of 2017
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2329IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Higgins of New York introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to establish a transformational infrastructure
			 competitive grant program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Nation Building Here at Home Act of 2017. 2.Transformational infrastructure competitive grant program (a)EstablishmentNot later than 270 days after the date of enactment of this Act, the Secretary of Transportation shall establish a transformational infrastructure competitive grant program.
 (b)Grant authorityIn carrying out the program established under subsection (a), the Secretary may make a grant, on a competitive basis, to any of the following:
 (1)A State government. (2)A local government.
 (3)A transit agency. (4)A port authority.
				(c)Eligible projects
 (1)In generalA grant made under subsection (b) may be used for any of the following, if the Secretary determines that the project will significantly impact a metropolitan area, a region, or all of the United States:
 (A)A highway or bridge project eligible under title 23, United States Code, including interstate rehabilitation, improvements to the rural collector road system, the reconstruction of overpasses and interchanges, bridge replacements, bridge painting, seismic retrofit projects for bridges, and road realignments.
 (B)A public transportation project eligible under chapter 53 of title 49, United States Code, including investment in a project participating in the New Starts or Small Starts programs that will expedite the completion of that project and its entry into revenue service.
 (C)A passenger or freight rail transportation project. (D)A port infrastructure investment, including a project that connects ports to other modes of transportation and improves the efficiency of freight movement.
 (E)An aviation infrastructure project. (F)A water infrastructure project.
 (2)CoordinationWith respect to a project described in paragraph (1)(F), the Secretary shall coordinate any grant for such a project with the Administrator of the Environmental Protection Agency and the Secretary of the Army (acting through the Chief of Engineers).
				(d)Applications and criteria for grant awards
 (1)ApplicationsTo be eligible for a grant made under subsection (b), an entity described in paragraph (1), (2), (3), or (4) of that subsection shall submit to the Secretary an application in such form, at such time, and containing such information as the Secretary determines appropriate.
 (2)Criteria for grant awardsNot later than 90 days after the date of enactment of this Act, the Secretary shall issue regulations specifying the criteria that the Secretary will use to make grants on a competitive basis under subsection (b).
 (3)Financial commitmentsThe criteria specified by the Secretary under paragraph (2) shall include criteria for the consideration of—
 (A)whether there are financial commitments in place with respect to a proposed project; (B)the degree of certainty with respect to such financial commitments; and
 (C)whether such financial commitments are from non-Federal sources. (e)Federal shareThe Federal share of the cost of a project assisted with a grant made under subsection (b) may not exceed 100 percent of that cost.
 (f)ConsiderationsIn making grants under subsection (b), the Secretary shall ensure, to the extent practicable, that the grants—
 (1)are distributed geographically in an equitable manner; (2)address the needs of both urban and rural areas appropriately;
 (3)promote the training and employment of veterans, including by having applicable contractors provide to veterans a preference during the hiring and referral of laborers;
 (4)are utilized in a manner that ensures an appropriate percentage of grant amounts are expended through small business concerns owned and controlled by socially and economically disadvantaged individuals (as determined by the Secretary); and
 (5)promote the utilization of participants in a registered apprenticeship program, including by providing a preference to proposed projects that incorporate such utilization.
 (g)Applicability of title 40Each project conducted using funds provided with a grant made under subsection (b) shall comply with the requirements of subchapter IV of chapter 31 of title 40, United States Code.
			(h)Buy America
 (1)In generalNone of the funds made available for a project under this Act may be used for the project unless all of the iron, steel, and manufactured goods used in the project are produced in the United States.
 (2)ExceptionsParagraph (1) shall not apply in any case or category of cases in which the Secretary finds that— (A)applying paragraph (1) would be inconsistent with the public interest;
 (B)iron, steel, or the relevant manufactured goods are not produced in the United States in sufficient and reasonably available quantities or to a satisfactory quality; or
 (C)inclusion of iron, steel, and manufactured goods produced in the United States will increase the cost of the overall project by more than 25 percent.
 (3)JustificationsIf the Secretary determines that it is necessary to waive the application of paragraph (1) based on a finding under paragraph (2), the Secretary shall publish in the Federal Register a detailed justification for the waiver.
 (4)International agreementsThis subsection shall be applied in a manner consistent with United States obligations under international agreements.
 (i)Transparency and accountabilityIn carrying out the program established under subsection (a), the Secretary shall— (1)take actions to ensure that grants made under subsection (b) are utilized as expeditiously and efficiently as possible;
 (2)make available to the public, on an appropriate Web site of the Department of Transportation, information on each grant made under subsection (b); and
 (3)submit to Congress, not later than 1 year after the first grant is made under subsection (b), and annually thereafter, information on grants made under subsection (b), including the progress made on projects funded by such grants.
 (j)Environmental streamliningThe Secretary shall coordinate, to the maximum extent practicable, with relevant Federal departments and agencies to ensure that environmental reviews are conducted in a manner that facilitates the accelerated delivery of projects for which a grant is made under this section.
			(k)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to the Secretary to make grants under the program established under subsection (a) $1,263,000,000,000, in the aggregate, for fiscal years 2018 through 2022.
 (2)Eligible project useFrom the amounts made available under paragraph (1), the Secretary shall use— (A)85 percent of the amounts to make grants for projects described in subparagraph (A), (B), or (C) of subsection (c)(1);
 (B)2 percent of the amounts to make grants for projects described in subparagraph (D) of subsection (c)(1);
 (C)4 percent of the amounts to make grants for projects described in subparagraph (E) of subsection (c)(1); and
 (D)9 percent of the amounts to make grants for projects described in subparagraph (F) of subsection (c)(1).
					3.Nation Building Here at Home Financing Initiative
 (a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary of the Treasury, in consultation with the Secretary of Transportation, shall establish a Nation Building Here at Home Financing Initiative in accordance with this section.
 (b)Authority To issue bondsIn carrying out the initiative established under subsection (a), the Secretary of the Treasury may issue bonds. The aggregate face amount of bonds issued under this subsection may not exceed $300,000,000,000.
 (c)Characteristics of bondsBonds issued under subsection (b) shall be issued in such amounts, bear such rates of interest, and be subject to such terms and conditions as the Secretary of the Treasury may prescribe.
 (d)Use of bond proceedsThe Secretary of the Treasury shall make available to the Secretary of Transportation the proceeds resulting from bonds issued under subsection (b). The Secretary of Transportation may use such proceeds only to carry out the program established under section 2(a) of this Act.
 4.ReportNot later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall submit to Congress a comprehensive report describing the transportation needs of the United States for each of the following:
 (1)The 20-year period beginning on the date of enactment of this Act. (2)The 30-year period beginning after the period described in paragraph (1).
 (3)The 50-year period beginning after the period described in paragraph (2). 